Title: To George Washington from Robert Denny, 21 July 1794
From: Denny, Robert
To: Washington, George


               
                  Sir
                  Annapolis July 21st 1794
               
               By the Death of General Williams the office of Collector at Baltimore is become vacant, and as your Excellency sometime ago honored me with an Appointment, I have the greater confidence to h<o>pe for your patronage at this time.
               I hope your Excellency will not think it an improper request, it is an obligation owing to my Family which prompts me, to solicit your Excellency, for the appointment to succeed General Williams, conceiving myself fully competent to the duties required, for it will always be my study to conduct myself so, as, to reflect
                  
                  no discredit to the appointment, this I take to be the best and most acceptable acknowledgement.
               The testimonials transmitted to your Excellency on a former occasion in my behalf, I flatter myself will appear satisfactory, and my appointment in this State will entitle me without presumption to become a Candidate & to your Excellencys attention, I have the honor to be with much respect your Excellencys Obedt Hble Servt
               
                  Robt Denny
               
            